United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 98-3702
                               ___________

Milton P. Heyde,                     *
                                     *
            Appellant,               *
                                     *
Erna Heyde; Reinhold Heyde,          *
                                     *
            Plaintiffs,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Greg Woodley; Arlen Throne; Ken      * Northern District of Iowa.
Lubkeman,                            *
                                     *      [UNPUBLISHED]
            Appellees,               *
                                     *
Brent Symens; Duane Payne;           *
James Drew; Iowa Department          *
of Natural Resources; County of      *
Franklin,                            *
                                     *
            Defendants.              *
                                ___________

                       Submitted: November 30, 1999
                           Filed: December 9, 1999
                               ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
       Milton P. Heyde appeals from the District Court’s1 grant of summary judgment
in his 42 U.S.C. § 1983 action, which arises out of a deer-poaching investigation.
Having carefully reviewed the record and the parties’ briefs, we conclude that the
District Court properly granted summary judgment to defendants and did not abuse its
discretion in granting the protective order.

      Accordingly, we affirm the judgment of the District Court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
                                        -2-